Citation Nr: 1119289	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from April 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The case was previously before the Board in June 2009 and September 2010, when it was remanded for additional development including examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was hospitalized in September 1968 with a diagnosis of emotionally unstable personality characterized by impulsivity, drug abuse, poor toleration of frustration, and manipulative behavior.

2.  The Veteran was discharged from service because his personality disorder rendered him unsuitable for service.  

3.  The October 2010 VA examination indicates that the Veteran meets the criteria for a diagnosis of opioid dependence and antisocial personality disorder; these disorders were not incurred in, or aggravated by military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010);  VAOPGPREC 2-97; Sabonis v. Brown, 6  Vet. App. 426 (2002).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided pre-adjudication notice that met all of the notice requirements for his claims for service connection for a psychiatric disability a letter dated September 2004, which substantially complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002); identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A March 2006 letter substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in Supplemental Statements of the Case (SSOCs) dated March 2010 and January 2011. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; obtained VA examination reports; obtained VA treatment records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  To the extent that records from treatment at Vet Centers have not been obtained, the Veteran has not responded to the request for information regarding the location of his treatment.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.  VA regulations define psychosis as being:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophrenioform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  The evidence of record does not reveal any valid diagnosis of a psychosis; references to such are provisional, or are based on consideration of an incomplete record.

Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  

Service connection may also be established for a current disability on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The law states that "no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.  For claims filed after October 31, 1990, service connection cannot be granted for a disability that results from a veteran's own substance abuse.  VAOGCPREC 2-97. 

The Veteran was separated from service after only serving seven months.  Service treatment records indicate that the Veteran was hospitalized for acute brain syndrome, manifested by a hallucinogenic flashback, in September 1968.  At the time of his admission to the hospital, the Veteran was in a confused, agitated state, evidently experiencing distortion of objects, brightly colored lights, and noises that sounded like a conglomeration of voices talking all at once.  These symptoms subsided sufficiently for transfer to an open ward after two days and did not recur during the course of the Veteran's hospitalization.  A discharge summary reflects that the Veteran told a physician that he had one prior experience while he was in the military which he did not report to anyone at the time, and that such experiences were not uncommon for him to have.  During hospital treatment the Veteran reported a history that was "significant in that since a freshman in high school, he had experimented with a large number of different drugs."  The Veteran reported prior abuse of: marijuana, lysergic acid diethylamide (LSD), Methedrine, Demerol, Dilaudin, Doriden, Tuinal, Seconal, mescaline, Prescoline, and heroin.  The discharge summary reflects that the Veteran was diagnosed with an emotional unstable personality, chronic, severe, unchanged, characterized by impulsivity, drug abuse, poor toleration of frustration, and manipulative behavior.

In October 1968, separation examination of the Veteran was conducted.  Psychiatric clinical evaluation was "normal."  The examining physician specifically noted that the Veteran "claims to get sick to stomach after taking heroin."  The examiner physician further noted that the Veteran had "amnesia, narcotic habit, nervous trouble - hospitalized September 1968 with acute brain syndrome.  Stated that he had taken various forms of narcotics prior to entry into the Air Force.  Discharge diagnosis - emotionally unstable personality."  

VA records reveal that the Veteran required inpatient hospital treatment in December 1992 for detoxification from heroin.  He reported a 20 history of intravenous heroin dependency.  The diagnosis was opiate dependency; he was not diagnosed with any other psychiatric disorder at that time.  

A VA mental health progress note dated December 2003 is of record.  The Veteran reported that he "started using drugs while in the Air Force in 1967."  He reported his apparent LSD flashbacks, during service but also indicated that he never took the drug and that he thought someone put it in his drink at that time.  He also reported using heroin during service.  His accounts of beginning drug usage during service are different from the contemporaneous evidence contained in the service treatment records showing a history of pre-service poly-substance abuse.  He reported a post-service history of drug abuse, including heroin and cocaine, dating from his separation from service until 2003.  A post-service history of legal difficulties, incarceration, and rehabilitation treatment, all related to his substance abuse, was also indicated.  He was diagnosed with opiate abuse but no other psychiatric disorder.

The Veteran was reevaluated in February 2005.  At that time, he reported a long history of hallucinations, paranoia, and mood swings.  He was diagnosed with polysubstance abuse and to rule out schizoaffective disorder versus substance induced psychotic disorder.  Subsequent diagnoses include antisocial personality disorder, schizoaffective disorder, and adjustment disorder with mixed emotional features.  The medical records which indicate diagnoses unrelated to substance abuse do not appear to account for his documented long substance abuse history.  Rather, the Veteran was requesting evaluation and treatment for posttraumatic stress disorder (PTSD) and reporting symptoms of hallucinations, paranoia, and mood swings without reporting his substance abuse history.  

A January 2006 VA homeless intake record indicates that the Veteran reported using heroin since in 1967, and that he used it as recently as November 2004.  He indicated a history of 8 years of incarceration, primarily on drug related offenses.  The intake note indicated a psychiatric diagnosis of "drug abuse / dependency," but no other psychiatric disorder.  

A February 2006 VA mental health intake evaluation also noted a long history of substance abuse.  The Veteran again reported that he "began abusing drugs in 1967 while enlisted in the Air Force.  He claimed that someone slipped LSD into his drink and he experienced hallucinations for days."  He reported a long history of post-service substance abuse with heroin being his primary substance of abuse.  The diagnosis was cocaine and heroin dependence along with anti-social personality disorder. 

A February 2006 VA psychiatric history, assessment, and plan was conducted by a VA clinical nurse specialist.  The Veteran indicated symptoms of difficulty sleeping, racing thoughts, difficulty concentrating, and varied moods.  He specifically reported an incident during military service where he alleged he stabbed a barrack leader with a fork and was incarcerated for 30 days.  This is not substantiated by any of the contemporaneous service records contained in the claims file.  Specifically, the discharge papers, DD 214, indicate "no time lost;" a 30 day incarceration during service would have resulted in a lost time entry on separation.  The diagnosis was opioid dependence, adjustment disorder with mixed emotional features and to rule out bipolar disorder.  While this record does indicate opioid dependence, it does not reflect the long history of poly-substance abuse indicated in other medical records.  

A February 2006 VA substance abuse treatment note indicates a diagnosis of opioid dependence and personality disorder.  

In October 2010, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and noted that the service treatment records were "crystal clear" that the Veteran had reported the onset of drug abuse during adolescence, prior to his entry into active service.  On examination, the Veteran asserted that the information contained in the service treatment records was inaccurate and he denied using drugs prior to entry into service.  However, he did acknowledge a history of anti-social behavior prior to service as manifested by getting into fights frequently.  He also again reported assaulting a superior with a fork during basic training.  He vaguely related his drug abuse problems and symptoms to service, but acknowledged becoming a chronic heroin abuser in 1970, about two years after separation from service.  After full examination the diagnosis was opioid dependence, in full sustained remission and antisocial personality disorder.  The examiner's medical opinion was that the Veteran "presents with a well documented history of pre-military drug abuse and antisocial personality traits.  There is no evidence on which to base a conclusion that his symptoms either began in service or were aggravated in the military with the possible exception of an increased in substance use leading to some of the symptoms reported at that time."  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran claims that he began abusing drugs during service.  This is inconsistent with the contemporary evidence presented in the service treatment records.  The service treatment records show a long history of pre-service drug abuse.  This was the result of intensive evaluation during a hospitalization.  Moreover, the Veteran's assertions of other events during service are not supported by the service department records which have been obtained.  He claims to have been incarcerated during service  for 30 days.  However his DD 214 reveals he was separated from service after only 7 months, and that he had no lost time during service.  

The evidence of record reveals a diagnosis of a personality disorder, emotionally unstable personality, during service.  His personality disorder, and his abuse of drugs, which began prior to service, was the reason for his separation from service.  The recent Compensation and Pension examination report indicates diagnoses of opioid dependence and antisocial personality disorder.  The examiner indicates that these were not incurred during service, nor were they aggravated by service.  Service connection for a personality disorder and substance abuse is thus barred.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c); VAOGCPREC 2-97; Sabonis v. Brown, 6  Vet. App. 426 (2002).  

To the extent that there are other diagnoses of psychiatric disorders of record they were made decades after service and do not relate any diagnosed psychiatric disorder to military service, drug abuse during service, or the personality disorder diagnosed during service.  These diagnoses also generally do not account for the Veteran's long history of chronic substance abuse, and hence are not valid reflections of current disability.  The preponderance of the evidence is against the claim for service connection for acquired psychiatric disability.  There is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


